DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application

Claims 21, 22, 24, 25, 28-37 and 40 are pending and presented for examination. Claims 21 and 32 were amended via the instant response dated 13 September 2022 which is acknowledged and entered as is the supplemental amendment dated 23 September 2022.

Response to Arguments
Applicant’s remarks dated 13 September 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 21, 22, 24, 25, 28 and 29 under 35 U.S.C. 103(a) over Boryta in view of Bourcier and Brown is WITHDRAWN over the instant amendment requiring oxidizing the geothermal brine to form FeCl3 which is then transformed into iron hydroxide via pH increase to greater than 5 which is not expressly stated by the references (Brown discloses activated alumina for boron removal). As is the dependent rejection of claims 30 and 31 over the same in further view of Duyvesteyn as the base rejection was withdrawn.

The rejection of claims 21, 24, 25, 28 and 29 under 35 U.S.C. 103(a) over Borwn in view of Bourcier is WITHDRAWN over the instant amendment requiring oxidizing the geothermal brine to form FeCl3 which is then transformed into iron hydroxide via pH increase to greater than 5 which is not expressly stated by the references (Brown discloses activated alumina for boron removal). As is the dependent rejection of claims 30 and 31 over the same in further view of Duyvesteyn as the base rejection was withdrawn.

The rejection of claims 32, 33, 37 and 40 under 35 U.S.C. 103(a) over Boryta in view of Bourcier and Duyvesteyn is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “Duyveswteyn states that ‘[o]perating at temperatures higher than 60 C is to be avoided in that the sovlent extraction organic phase is substantially unstable . . . ‘the extraction temperature ranges from about 47 to 58’” (Remarks at 8). The usage of “about 58” and a teaching to not go above 60 supports that a value of 60 C is still permissible and would still be obvious and overlap the range instantly claimed. About 70 to 100 C would be a viable amendment to remove Duyvesteyn in this case.

The rejection of claim 34 under 35 U.S.C. 103(a) over Bortya in view of Bourcier and Duyvesten and in further view of Jost is MAINTAINED as the rejection was made en masse over the independent claim rejection.

The rejection of claims 32, 33, 37 and 40 under 35 U.S.C. 103(a) over Brown in view of Bourcier and Duyvesteyn is MAINTAINED and updated below to reflect the instant amendment.
The traversal is akin to that over Bortya in view of Boucrier and Duyvesten as the traversal is against Duyvesteyn.

The rejection of claim 34 under 35 U.S.C. 103(a) over Brown in view of Bourcier and Duyvesten and in further view of Jost is MAINTAINED as the rejection was made en masse over the independent claim rejection.
The rejection of claim 21 under non-statutory double patenting over claim 16 of 8741256 in view Bourcier and Brown is WITHDRAWN over the instant amendment as it does not expressly state the amended subject matter of claim 21.
The rejection of claim 21 under non-statutory double patenting over claim 2 of US Patent No. 9034294 in view of Bourcier and Brown is WITHDRAWN over the instant amendment as it does not expressly state the amended subject matter of claim 21.
The rejection of claim 32 under non-statutory double patenting over claim 16 of US Patent No. 9034294 in view of Bourcier and Duyvesteyn is WITHDRAWN over the instant amendment as it does not expressly state the amended subject matter of claim 32.
The rejection of claim 32 under non-statutory double patenting over claim 16 of US Patent No. 8741256 in view of Bourcier and Duyvesteyn is WITHDRAWN over the instant amendment as it does not expressly state the amended subject matter of claim 32.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 32, 33, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Boryta in view of Bourcier and Duyvestyn.
	Regarding claims 32, 33, 37 and 40, Boryta discloses a method for recovery of lithium from salton sea brine (Boryta at “Table 1”) comprising:
	Removing impurities from a geothermal brine (Boryta at 4:5-15);
	Recovering lithium chloride from the geothermal brine to produce a lithium chloride-rich stream (Boryta at 4:50).
	However, Boryta does not expressly state usage of SX via phosphinic acid to remove divalent ions present nor concentrating the lithium chloride via RO.
Duyvesteyn in a method of treating a geothermal brine discloses usage of IX or SX (Duyvesteyn at “Abstract”, as such removal of B/Ca/Mg is considered to occur inherently and is an alternative rejection for claim 28) wherein a phosphinic acid is utilized (Duyvesteyn at 5:34-43)). Duyvesteyn discloses usage of temperatures of about 47 to 58 C which abuts upon/overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of
invention to perform the method of Brown in view of the IX/SX of Duyvesteyn. The
teaching or suggested motivation in doing so being Zn removal (Id.).
Bourcier in a method of treating lithium brines discloses usage of RO (Bourcier at 12-13).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Borytan in view of the OR of Bourcier. The teaching or suggested motivation in doing so being silica management, and management over other impurities that can be precipitated out (Such as Cs or Rb, Id.).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bortya in view of Bourcier and Duyvesteyn as applied to claim 32 above, and in further view of Jost.
Regarding claim 34, Bortya nor Bourcier or Duyvesteyn disclose silica and iron removal.
Jost in a method of treating brines discloses oxidation of iron/silica and reducing the pH to co-precipitate both out of a brine (Jost at “Abstract” and 10:10-15). Jost at “Title” particularly discloses geothermal brines.
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta and Boucrier in view of the iron/silica oxidation of Jost. The teaching or suggested motivation in doing so being preventing scaling (Id.).

Claims 32, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bourcier and Duyvesteyn.
Regarding claim 32, Brown discloses a process for recovering lithium from a brine (Brown at “Abstract” & 4:31) comprising:
Removing impurities from the brine (Brown at 5:1-6);
Recovering lithium chloride from the brine to produce a lithium chloride-rich stream (Brown at 5:5-10).
However, Brown does not expressly state usage of SX via phosphinic acid to remove divalent ions present nor concentrating the lithium chloride via RO.
Duyvesteyn in a method of treating a geothermal brine discloses usage of IX or SX (Duyvesteyn at “Abstract”, as such removal of B/Ca/Mg is considered to occur inherently and is an alternative rejection for claim 28) wherein a phosphinic acid is utilized (Duyvesteyn at 5:34-43)). Duyvesteyn discloses usage of temperatures of about 47 to 58 C which abuts upon/overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of
invention to perform the method of Brown in view of the IX/SX of Duyvesteyn. The
teaching or suggested motivation in doing so being Zn removal (Id.).
Bourcier in a method of treating lithium brines discloses usage of RO (Bourcier at 12-13).
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Boryta in view of the OR of Bourcier. The teaching or suggested motivation in doing so being silica management, and management over other impurities that can be precipitated out (Such as Cs or Rb, Id.).
As to claim 35, evaporation can be utilized to concentrate (Brown at 3:53-60).
Turning to claim 36, the concentration can be ~1% which overlaps that range instantly claimed which is prima facie obvious (See MPEP 2144.05).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bourcier and Duyvesteyn as applied to claim 32 above, and in further view of Jost.
Regarding claim 34, Brown nor Bourcier or Duyvesteyn disclose silica and iron removal.
Jost in a method of treating brines discloses oxidation of iron/silica and reducing the pH to co-precipitate both out of a brine (Jost at “Abstract” and 10:10-15). Jost at “Title” particularly discloses geothermal brines.
Therefore it would have been obvious to one of ordinary skill in the art prior to the time of invention to perform the method of Brown and Boucrier in view of the iron/silica oxidation of Jost. The teaching or suggested motivation in doing so being preventing scaling (Id.).

Allowable Subject Matter
Claims 21, 22, 24, 25 and 28-31 are allowed.
As to claim 21 (and those dependent thereon), none of the cited prior art either alone or in combination discloses or reasonably suggests the subject matter of claim 21, particularly wherein the brine is oxidized to produce iron (III) chloride and the pH is raised to greater than 5 to precipitate ferric hydroxide. 


Conclusion
Claims 21, 22, 24, 25 and 28-31 are allowed. Claims 32-37 and 40 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759